Hibbard, J.
Chapter 23 of the General Statutes provides, in sec. 1, for the choice of county officers; in sec. 5, for the counting of the votes by the supreme court; in sec. 7, that “ if any person chosen or appointed to either of said offices declines to accept, removes from the county, resigns, dies, or becomes insane, or when there is manifest hazard to the public interest, said court may declare the office vacant; ” and in sec. 8, that “ in any case of vacancy the supreme court shall appoint a commissioner to perform the duties of the office, who shall be subject to the requirements and liabilities, and entitled to the privi*433leges and emoluments of such office during the vacancyand we are all clearly of the opinion that Mr. Hutchinson was “ chosen ” county treasurer at the annual election in March, 1874 ; that, by reason of his death after he was chosen, the court had authority to “ declare the office vacant; ” that the appointment of Mr. Lane to fill the vacancy was valid; and that he is authorized “ to perform the duties ” “ and entitled to the privileges ” of the office.

Demurrer overruled.